t cc no united_states tax_court the board_of trustees of the sheet metal workers’ national pension fund in its capacity as plan_administrator petitioner v commissioner of internal revenue respondent docket no 6157---oor filed date pp is a multiemployer pension_plan established in to benefit employees in the sheet metal industry a second separate fund c was established in to provide 3-percent cost_of_living_adjustments colas to most of pp’s participants for through c’s assets were insufficient to pay the 3-percent benefit and pp made ad hoc payments to each of its participants who was eligible that year to receive a benefit from c the ad hoc payment equaled the amount that in combination with the benefit payable from c egqualed the 3-percent cola pp’s plan was amended in date to add a cola as of date equal to the difference between the 3-percent cola and the portion of that amount_paid by c in date pp’s plan was restated as of date to provide for a flat 2-percent cola that was not dependent on the amount_paid by c and that was payable to all eligible employees without regard to whether the provision was -- - in effect when the employees retired or separated from service pp paid a cola for through in date pp’s plan was amended to eliminate the colas paid under the plan to pre-1991 retirees held the amendment although it removed colas that had been provided to pre-1991 retirees did not violate the anticutback provision of sec_411 i r c stephen m rosenblatt and w mark smith for petitioner sandra m jefferson and elizabeth s henn for respondent opinion laro judge petitioner petitioned the court for a declaratory_judgment under sec_7476 the case is before the court for decision on the basis of the stipulated administrative record rule b we must decide whether petitioner’s pension_plan the sheet metal workers’ national pension fund plan a and plan b the plan failed to qualify under sec_401 for its plan_year ended date and thereafter we hold that it did gualify under sec_401 and hence that its trust was exempt from federal income_taxation under sec_501 ’ rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue although the terms of plan a and plan b are set forth in two separate documents those terms are substantially identical we treat the plans as a single_plan for purposes of this opinion background the parties have stipulated the administrative record that record is incorporated herein by this reference petitioner’s address was in alexandria virginia when its petition was filed the plan is a multiemployer defined benefit pension_plan it was established in by the sheet metal workers’ international association smwia and by employers in the sheet metal industry its sponsor and administrator is petitioner petitioner which comprises an equal number of employer and employee trustees has the sole authority to amend the plan the plan primarily provides retirement benefits to employees in the sheet metal industry under the plan a participant is entitled to receive a pension ascertained from the plan’s terms in effect when he or she separates from covered employment the amount of the pension is ascertained from the pension credit accrued and the contribution rates at which the participant had worked before separation in the smwia and the various employers who maintained the plan established a separate fund cola fund to provide for cost_of_living_adjustments colas the cola fund was not part of the plan and the cola fund and the plan had separate trusts were governed by separate plan documents and had separate boards of trustees the cola fund’s plan document gave the trustees the discretion to ascertain each year whether a cola would be paid - and if so the amount of the payment not to exceed the amount of available assets it was always intended that the annual_benefit under the cola fund would equal approximately percent of the pensioner’s annual_retirement_benefit from the plan multiplied by the number of years up to that he or she had received a pension from the plan the 3-percent cola the cola fund was set up as a supplemental payment plan under the employee_retirement_income_security_act_of_1974 brisa publaw_93_406 b 88_stat_829 currently codified pincite u s c sec_1002 as amended by the multi employer pension act of publaw_96_364 94_stat_1307 the employers who maintained the cola fund initially contributed to the fund cents per every hour worked by an employee of theirs each employer who maintained the cola fund also maintained the fund npf fund underlying the plan but not all employers who maintained the npf fund also maintained the cola fund thus not all plan participants participated in the cola fund in the cola fund’s assets were insufficient to pay the full 3-percent cola accordingly the npf fund made an ad hoc payment to each retiree and beneficiary under the plan who was eligible that year to receive a benefit from the cola fund the minutes of the meeting authorizing the ad hoc payment in like those for subsequent years contained the recital noting - - that it was permissible for a pension fund to provide ad hoc benefit increases to pensioners and beneficiaries it was agreed that the national pension fund should provide the amount necessary to reach the desired formula the ad hoc payment equaled the amount that in combination with the benefit payable from the cola fund equaled the 3-percent cola the cola fund’s assets were again insufficient to pay the 3-percent cola for and in each of these years petitioner approved the npf fund’s payment of an ad hoc amount that in combination with the benefit payable under the cola fund equaled the 3-percent cola the percentages of those ad hoc payments for through were and respectively on date respondent prescribed a new set of regulations that included sec_1_411_d_-4 q a-1 c income_tax regs that section mandates that if an employer establishes a pattern of repeated plan amendments providing for similar benefits in similar situations for substantially consecutive limited periods of time those benefits will be treated as provided under the terms of the plan that section further mandates that patterns of repeated plan amendments adopted and effective before date are disregarded in determining whether the amendments constitute a pattern that is deemed part - - of the plan petitioner’s minutes of its meeting in date recite that its legal counsel reported that recent internal_revenue_service regulations which provide that a pattern of repeated plan amendments providing for similar benefits in similar situations paid to participants for substantially consecutive limited periods of time will be considered by the internal_revenue_service as a permanent_benefit and the internal_revenue_service would require that such benefits be funded counsel stated that the regulations make a presumption that any such benefit paid for three consecutive years will be considered a permanent_benefit in the employers’ contribution to the cola fund was raised from to cents per hour worked the cola fund’s assets were again insufficient to pay the 3-percent cola for and to make up for the shortfall petitioner authorized ad hoc payments from the npf fund of percent and percent for the respective years in a session held on november and petitioner agreed to amend the plan to provide a 2-percent annual cost-of-living benefit the npf cola as an integral part of the plan itself beginning in date a date newsletter sent to plan participants stated in an article entitled now cola coverage for all npf retirees the trustees of the sheet metal national pension fund have unanimously voted to extend cola cost of living allowance protection to all qualified retired smwia members and their surviving spouses who receive npf pensions - as a result in date the original cola fund was amended to provide for a 1-percent cost-of-living benefit in date the cola fund paid dollar_figure percent as a cola benefit and the npf fund paid dollar_figure percent in date petitioner adopted a new article that formally added the npf cola to the plan effective retroactively to date initially the date amendment provided that the npf cola would equal the difference between percent and the amount_paid from the cola fund in date the plan was restated retroactively to date to provide for a 2-percent benefit subject_to minor adjustments that was not dependent on the amount_paid from the cola fund it was anticipated that the cola fund would pay a 1-percent benefit if it had sufficient assets the new article provided npf colas to all eligible employees without regard to whether the npf cola provision was in effect when the eligible_employee retired or separated from service thus plan participants who retired or separated from service before date pre-1991 retirees were provided with the npf colas pursuant to the plan’s amendments the npf fund paid for the respective years from through a cola of percent percent and percent multiplied by the number of years up to that the pensioner had received a pension from the plan npf --- - cola payments were made in lump sum distributions in december in the form of a 13th check by the end of petitioner concluded that the cola fund could no longer provide the anticipated l1-percent payment ina letter dated date which enclosed the 13th check eligible retirees and beneficiaries were informed that future cola checks would be based on a rather than 3-percent rate as of the cola fund stopped paying colass in date the cola fund’s trustee voted to end employer contributions to the cola fund effective date in date petitioner adopted an amended and restated plan that included minor amendments to article none of which are relevant herein in date petitioner proposed an amendment to article which would eliminate the npf colas paid to pre-1991 retirees later in date the plan filed a form_5303 application_for determination for collectively_bargained_plan with respondent’s baltimore key district_office district_office the application was filed in response to a technical_advice_memorandum dated date regarding provisions not at issue in this case as well as to comply with amendments to the code the application contained the amended and restated plan that petitioner adopted on date it also contained a copy of a proposed amendment to article which would eliminate npf colas for pre-1991 retirees - on date petitioner amended and restated article article the article provides that effective date a participant had to have separated from covered employment on or after date in order to be eligible to receive an npf cola the article also provides that petitioner may amend the plan in any year to provide an ad hoc payment to pre-1991 retirees the article limits the amount of any single year’s ad hoc payment to percent of the retiree’s annual pension benefit and does not take into account years_of_service by unanimous written concurrence on date petitioner amended and restated article article again providing that a plan participant had to be separated from covered employment on or after date to receive an npf cola the article alsso incorporates specifically the provision permitting the plan to be amended so that ad hoc payments might be made to pre-1991 retirees in and again in for petitioner paid a flat 8-percent ad hoc payment to the pre-1991 retirees on date petitioner submitted the final adopted article to the district_office as a supplement to the application_for determination by letter dated date the district_office notified the plan that it was requesting a technical_advice_memorandum tam from respondent’s national office on the answers to the following questions whether the benefit provided under article is an accrued_benefit under sec_411 a for pre-1991 retirees and whether the amendment that discontinued npf colas for pre-1991 retirees reduced those participants’ accrued_benefits in violation of sec_411 a by letter dated date the district_office sent a copy of the tam to the plan’s counsel the tam concludes that the amendment to article violates sec_411 the letter asked the plan to submit a corrective amendment by letter dated date the plan’s counsel notified the district_office that petitioner did not intend to make any corrective amendment to the plan on date respondent issued to the plan a final adverse determination_letter that stated that the plan failed to gualify under sec_401 for and thereafter it also stated that the trust underlying the plan was not exempt from federal income_taxation under sec_501 for the related years the adverse determination was generally based upon the reasons stated in the tam discussion we must decide whether the npf cola is an accrued_benefit of the pre-1991 retirees the elimination of which violated the anticutback rule_of sec_411 petitioner maintains that the npf cola is not an accrued_benefit as to pre-1991 retirees because the npf cola only became effective on date petitioner concludes that the pre-1991 retirees could not have accrued an npf cola while they were employees and hence that the amendment eliminating that benefit as to them did not violate sec_411 respondent argues that the npf cola is an accrued_benefit as to pre-1991 retirees and that its elimination violates the anticutback rule respondent contends that the level of benefits provided by a plan is set by the parties thereto in the plan’s terms and that nothing in erisa prevents a plan from being amended after a participant’s retirement to provide retroactively more generous accrued_benefits to that participant we agree with petitioner for the reasons stated below we believe that a cola that is added to a plan after the retirement of some of its participants although made available to them is not an accrued_benefit as to those participants under sec_411 congress enacted erisa to ensure that if a worker has been promised a defined pension benefit upon retirement----and if he has fulfilled whatever conditions are required to obtain a vested benefit---he actually will receive it 446_us_359 congress included in title i of erisa provisions for the protection of employee benefit rights congress included in title ii of erisa amendments to the internal_revenue_code relating to retirement plans through erisa qualified_pension plans and their participants are granted favorable tax treatment in that an employer may deduct its contributions to the trust which holds the pension fund in the year in which the contributions are made the earnings on the trust’s principal are not taxed and the employee is not taxed until the benefits are distributed to him or her we concern ourselves with the anticutback rule_of sec_411 that section which parallels the requirements of u s c sec_1054 provides in relevant part accrued_benefit not to be decreased by amendment ---- a in general --a plan shall be treated as not satisfying the requirements of this section if the accrued_benefit of a participant is decreased by an amendment of the plan other than an amendment described in sec_412 or sec_4281 of the employee_retirement_income_security_act_of_1974 b treatment of certain plan amendments ----for purposes of subparagraph a a plan amendment which has the effect of-- eliminating or reducing an early_retirement_benefit or a retirement--type subsidy as defined in regulations or there is no definition of retirement-type subsidy in the regulations eliminating an optional form of benefit with respect to benefits attributable to service before the amendment shall be treated as reducing accrued_benefits in the case of a retirement-type subsidy the preceding sentence shall apply only with respect toa participant who satisfies either before or after the amendment the preamendment conditions for the subsidy the secretary may by regulations provide that this subparagraph shall not apply to a plan amendment described in clause other than a plan amendment having an effect described in clause for this purpose the term accrued_benefit is defined by sec_411 as follows accrued_benefit -- a in general -- for purposes of this section the term accrued_benefit means-- in the case of a defined_benefit_plan the employee’s accrued_benefit determined under the plan and except as provided in subsection c expressed in the form of an annual_benefit commencing at normal_retirement_age an accrued_benefit generally represents the progressively increasing interest in a retirement benefit that an employee earns each year under a formula that is provided in the plan ashenbaugh v crucible inc salaried ret plan 854_f2d_1516 3d cir see 756_f2d_977 3d cir erisa does not specify any particular amount of an accrued_benefit it does however generally require that a qualified_pension plan participant’s right to his or her normal_retirement_benefit must become fully vested within specified time limits sec_411 see also u s c sec_1053 when an employee’s accrued retirement benefit is vested it is nonforfeitable thus a participant in a defined_benefit_plan such as the plan is fully vested when he or she has a nonforfeitable right to percent of the accrued_benefit an employee’s accrued_benefit at any given time is what a fully vested employee would be entitled to receive under the plan’s formula if the employee ceased employment at that time in order to prevent circumvention of the vesting provisions the anticutback rule provides that in order to remain gualified a plan must not decrease an accrued_benefit or reduce a retirement-type subsidy the statutory language defining accrued_benefit for purposes of the code supports our conclusion that the npf cola is not an accrued_benefit as to pre-1991 retirees sec_41i11 a defines accrued_benefit as the employee’s accrued_benefit determined under the plan and except as provided in subsection c which is not relevant here expressed in the form of an annual_benefit commencing at normal_retirement_age emphasis added sec_411 by contrast protects the accrued_benefit of a participant from being decreased by an amendment of the plan emphasis added the statutory construction thus indicates that a retirement benefit may be -- - accrued only by an employee but once accrued the benefit is protected from diminution as long as the individual who accrued the benefit is a participant in the plan whether as an employee or as a retiree it follows that while a retiree may enjoy colas added after retirement such colas are not accrued_benefits as to that retiree because the colas were not accrued while he was an employee accordingly the later-added colas are not protected from being diminished by operation of sec_411 the pertinent legislative_history reinforces the understanding that erisa was meant to protect only retirement benefits stockpiled during an employee’s tenure on the job unless an employee’s rights to his accrued pension benefits are nonforfeitable he has no assurance that he will ultimately receive a pension thus pension rights which have slowly been stockpiled over many years may suddenly be lost if the employee leaves or loses his job prior to retirement quite apart from the resulting hardships such losses of pension rights are inequitable since the pension contributions previously made on behalf of the employee may have been made in lieu of additional compensation or some other while u s c sec_1002 defines employee as any individual employed by an employer u s c sec_1002 defines participant more expansively to include any employee or former employee emphasis added the terms employee and former employee are not interchangeable 489_us_101 additionally while the definition of the term accrued_benefit under u s c sec_1002 is an individual’s accrued_benefit we find no indication that this term has a different meaning for purposes of sec_411 -- - benefits which he would have received s rept pincite c b supp there appears to be only one case that has addressed the issue of whether a retirement supplement is an accrued_benefit for participants who retired before the supplement was added to a plan the case of scardelletti v bobo u s dist lexis d md date addressed the transportation communication international union tcu staff retirement_plan tcu plan in the tcu plan’s former trustees recommended an automatic cola on the basis of the advice of the plan’s former actuary by a new actuary had concluded that the former actuary’s calculations were erroneous and that the plan could not afford an automatic cola the tcu executive council froze the automatic cola for future service accruals for active employees and the tcu plan’s current trustees sued the former trustees under erisa for breach of fiduciary duty the current trustees alleged that by following the earlier actuary’s advice the former trustees had significantly increased the plan’s funding requirements the former trustees defended by arguing that the other portions of the legislative_history are not particularly helpful in this case they describe accrued_benefits in terms of what they are not in the case of a defined_benefit_plan the term accrued_benefit refers to pension or retirement benefits and is not intended to apply to certain ancillary_benefits such as medical insurance or life_insurance h rept pincite 1974_3_cb_236 the parties agree that the npf cola is a retirement benefit and not an ancillary benefit current trustees could have mitigated plan losses by eliminating the automatic cola for participants who retired before its effective date in in its opinion the district_court explained the purpose of sec_411 by observing that if an employee works with the expectation that she is earning and will receive a pension benefit an employer may not later decide not to give her the benefit that it has promised and she has earned id citing 451_us_504 the district_court noted that the purpose of the requirement in sec_411 is to protect that which an employee has been promised and has earned over time scardelletti v bobo supra the court explained that the question in our case is purely whether a later-added benefit may be considered an accrued_benefit id at n the court concluded that the cola was not an accrued_benefit as to participants who retired before the cola was adopted in because those participants did not work with the expectation that they would receive a cola id other courts have stressed the principle that an accrued_benefit is one that is promised to the employee accrued by the employee during his or her tenure as an employee and expected by the employee to be available upon retirement in 980_f2d_465 7th cir for example a union’s defined benefit pension_plan was amended to -- - add a cola to all retirement benefits in the plan was terminated without provision for the funding of future colas ms hickey and other plan participants brought an action to preserve the cola they contended that the cola was part of their monthly accrued retirement benefit and could not be eliminated without violating u s c sec_1054 the equivalent provision to sec_411 the court_of_appeals for the seventh circuit agreed with ms hickey finding that the cola benefit could not be reduced by amendment the court_of_appeals observed that a participant’s right to have his basic_benefit adjusted for changes in the cost-of-living accrued each year along with the right to the basic_benefit a participant’s entitlement to his or her normal_retirement_benefit included as one component the right to have the benefits adjusted pursuant to the cola provision id pincite similarly in 750_f2d_1458 9th cir the plan included a living pension feature the living pension was analogous to a cola benefit because it provided for adjustment of the benefit after retirement by substituting in the benefit formula the current monthly salary of the retiree’s old job in place of the retiree’s final monthly salary the plan in shaw was amended in to decrease the living pension feature and suit was brought by a participant who had retired in id pincite the court in shaw emphasized that the entire pension benefit---including the living pension feature--was promised anticipated and accrued id pincite it explained congress determined that despite the enormous growth in pension plans many employees with long years of employment are losing anticipated retirement benefits owing to the lack of vesting provisions in such plans u s c sec_1001 the supreme court has held congress through erisa wanted to ensure that ‘if a worker has been promised a defined pension benefit upon retirement - and if he has fulfilled whatever conditions are required to obtain a vested benefit - he actually receives it ’ citations omitted thus the material available for interpreting erisa’s definition of accrual always refers to the terms of the pension_plan itself it is those terms that raise the anticipa tion of of retirement benefits that congress sought to protect and the promised defined pension benefit that the supreme court has sought to protect id pincite6 the courts in hickey and shaw ruled that the cola adjustment and the living pension feature respectively formed part of the participants’ accrued_benefit and could not be eliminated in so holding both courts reasoned that the benefit supplement involved had been promised to and relied on by affected employees while they were employed respondent points out however that neither court made a distinction between those retirees who had left employment before the retirement benefit was adopted and those who retired after the cola was adopted in hickey the cola was adopted in and terminated in in shaw no mention is made of when the living pension provision was - - adopted although it was eliminated in respondent submits that this court should adopt the rationale of hickey v chicago truck drivers union supra and decline to distinguish between the case of participants who retire before a cola is adopted and those who retire afterwards respondent cites language in hickey to the effect that--- viewing the plan as a whole the cola is an essential element of the normal_retirement_benefit the cola ensures that the retirement benefits will not diminish in real value over time it provides the additional retirement income each month that is necessary to maintain the value of the retirement benefits id pincite respondent’s argument would have some force if the opinion in hickey had made an affirmative holding that the cola was an accrued_benefit for pre-1974 retirees it did not we instead accept the conclusion of the court in scardelletti v bobo supra which found hickey to be distinguishable in the case before it the court in scardelletti observed that here beneficiaries who retired before did not accrue any cola benefit id the court stated although the hickey court did not distinguish between pre-1973 and post-1973 retirees it does not necessarily follow that that distinction is irrelevant for determining whether the benefits were in 563_fsupp_653 c d cal the district court’ss opinion is silent on this fact as well although it does quote from a description of the living_trust dated some years before the plaintiff retired and some years before the living pension was terminated --- - accrued it is most likely that there were few pre- retirees still receiving benefits under that plan and that the issue was not even raised in that case there is certainly no indication from the court’s opinion that it was raised by the parties id we conclude that the provisions of erisa are meant to preserve only those retirement benefits accrued by an employee during his tenure as an employee this conclusion follows from the language of sec_411 that defines an accrued_benefit as one of an employee commencing at normal_retirement_age the same conclusion follows from the legislative_history emphasizing erisa protection of pension rights which have been slowly stockpiled and from the cases which maintain that erisa benefits were those which were promised anticipated and accrued respondent argues in the alternative that if the npf cola benefit is not considered to be an accrued_benefit it appears to fit within the definition of a retirement-type subsidy within the meaning of sec_411 b i ’ we disagree the concept of a retirement-type subsidy has an accepted meaning as it 1s used in sec_411 b it does not refer to postretirement colas it refers to amounts paid to early retirees above their normal pension benefits ’ petitioner maintains that respondent’s alternate arguments were not made ina timely fashion and that respondent thus bears the burden_of_proof as to these arguments under rule in view of our disposition of these issues we need not decide where the burden_of_proof lies -- - pension plans frequently provide for early retirement benefits such early retirements often commence at age and require the fulfilment of a minimum period_of_service the value of the early_retirement_benefit is calculated by first determining the amount that would be payable to the participant at normal_retirement_age given the participant’s service and compensation as of the date of early retirement this value is then reduced by a factor reflecting that benefit payments will begin earlier than was contemplated and therefore are likely to continue for a longer period of time often however early-retiring employees are provided benefits which are not so reduced the provision of an early_retirement_benefit greater than the actuarial equivalent of the normal_retirement_benefit is referred to as a subsidized early retirement 221_f3d_517 3d cir citing mcgill grubbs fundamental of private pensions 6th ed see eg 235_f3d_975 6th cir the benefit received by early retirees was called in the jargon of the cognoscenti a ‘subsidized’ benefit see also 68_f3d_1558 n 1l 3d cir citing bruce pension claims rights and obligations benefits paid under an early retirement program in light of sec_411 b are considered early retirement subsidies because ‘more is provided than any reasonable actuarial equivalent of the plan’s normal retirement benefits ’ 854_f2d_1516 n ndollar_figure 3d cir benefits to an employee continued - - sec_411 b was added to the code in as part of the retirement equity act rea publaw_98_397 98_stat_1426 before the rea the anticutback rules did not explicitly preclude plan amendments that reduced or eliminated early retirement benefits or retirement-type subsidies because many early retirement programs provided a benefit commencing before normal_retirement_age such a benefit was found not to fall within the definition of an accrued_benefit bellas v cbs inc supra pincite n the rea provided that an employee would be protected from a plan amendment reducing his or her early_retirement_benefit or retirement-type subsidy ’ it did not however affect the type of colas that are at issue here moreover even if we assume for the sake of argument that the npf colas were retirement-type subsidies they would not be nonforfeitable under sec_411 b as to those who retired before the npf cola amendments became effective by treating retirement subsidies as if they were accrued_benefits the rea broadens the scope of benefits protected under the continued retiring before normal_retirement_age still have value in excess of the amount that would be available to a retiring employee under the comparable actuarially-reduced normal_retirement_benefit provisions we agree that this excess value is a subsidy congress contemplated that the treasury_department would promulgate regulations defining the term retirement-type subsidy see sec_411 b see also u s c sec_1054 g a the treasury_department has yet to do so - anticutback rule it does not however expand the category of persons who may accrue such benefits even after passage of the rea sec_411 still provides that the benefits protected by the anticutback rule may be accrued only by employees we conclude that the retirement-subsidy provisions of sec_411 d b do not serve as a basis for disqualifying the plan the fact that the npf cola did not come into effect until presents the question of whether in providing the ad hoc payment from the npf fund for through the trustees are deemed to have provided the npf cola benefits under the plan before pursuant to sec_1_411_d_-4 q a-1 c income_tax regs respondent maintains that the pre-1991 series of ad sec_1_411_d_-4 q a-1 c income_tax regs provides c plan terms general_rule generally benefits described in sec_411 a early retirement benefits retirement-type subsidies and optional forms of benefit are sec_411 protected benefits only if they are provided under the terms of a plan however if an employer establishes a pattern of repeated plan amendments providing for similar benefits in similar situations for substantially consecutive limited periods of time such benefits will be treated as provided under the terms of the plan without regard to the limited periods of time to the extent necessary to carry out the purposes of sec_411 effective date the provisions of continued - - hoc payments from the npf fund established a pattern of repeated plan amendments providing for similar benefits in similar situations for substantially consecutive limited periods of time hence respondent argues the ad hoc payments are treated under sec_1_411_d_-4 q a-1 c income_tax regs as permanent nonforfeitable features of the plan without regard to the 1-year period of time actually provided in the amendments respondent published revrul_92_66 1992_2_cb_93 describing operation of rules regarding a pattern of repeated plan amendments that ruling provides whether the recurrence of plan amendments constitutes a pattern of amendments within the meaning of sec_1_411_d_-4 of the regulations is determined on the basis of the facts and circumstances although no one particular fact is determinative relevant factors include whether the amendments are made on account of a specific business event or condition the degree to which the amendment relates to the event or condition and i111 whether the event or condition is temporary or discrete or whether it is a permanent aspect of the employer’s business id the ruling addressed an employer’s decision to offer an early retirement window to its employees during each of consecutive years of adverse business conditions in the fourth mo’ continued paragraph c of this q a-1 are effective as of date thus patterns or sic repeated plan amendments adopted and effective before date will be disregarded in determining whether such amendments have created an ongoing optional form of benefit under the plan - - year business improved but the employer’s costs did not decrease to the extent projected the employer accordingly offered an early retirement window for the fourth year as well respondent ruled that the employer’s offering consecutive years of an early retirement window was made on account of specific business conditions and was not designed to create a permanent_benefit accordingly the early retirement window provisions were not deemed to be part of the plan and could be discontinued without disqualifying the plan revrul_92_66 supra was found to be convincing in 823_fsupp_115 w d n y there the plaintiffs were retired union members their pension fund was overfunded for and and they were given an extra yearend payment called like the npf colass a 13th check id pincite because the plan’s actuary warned that issuing a third consecutive 13th check in would violate the pattern of amendment provisions of sec_1_411_d_-4 income_tax regs the plaintiffs were not given a 13th check for the plaintiffs argued before the district_court that the plan’s trustees had established a pattern of amendments that gave rise to a nonforfeitable right to a 13th check the court disagreed relying on the provision of revrul_92_66 supra that made the existence of a pattern of amendments dependent upon whether the o7 - amendments resulted from a business event or condition the court held that the payment of a 13th check depended upon the business event or condition of the plan’s being overfunded for the year in which the checks were issued the court concluded that the payment of the 13th check did not confer a nonforfeitable benefit under sec_1_411_d_-4 income_tax regs here in his reply brief respondent concedes that the effective date provisions of sec_1_411_d_-4 q a-1 c income_tax regs require that only the and amendments to the plan may be considered for purposes of sec_1_411_d_-4 income_tax regs respondent continues to assert however that the ad hoc payments made in and should be considered to be part of the plan although the npf cola did not come into effect until we disagree here as in decarlo petitioner’s counsel warned in that as a result of the new regulations three consecutive plan amendments inserting an ad hoc cola could be construed to be a permanent amendment providing colass having been alerted to the effects of repeated ad hoc payments petitioner in doubled the funding required for the colas nevertheless two ad hoc payments were still needed to meet the intended 3-percent cola for and thus here as in decarlo the npf fund’s two ad hoc payments were necessary because of adverse business events or conditions moreover in - petitioner decided to change the cola payments from a series of ad hoc payments into a permanent part of the plan on these facts we cannot say that under sec_1_411_d_-4 income_tax regs the two ad hoc payments made to supplement the cola for and represented a pattern of amendments that requires us to deem those two ad hoc payments as part of the nfc plan before we recognize that absent the required prospective application of the regulation the chronic shortfall of the cola funding from through might suffice to show that the persistent shortfalls were not really separate or transitory business events but were rather indications of a continuous feature of the plan as noted however sec_1_411_d_-4 q a-1 c income_tax regs precludes us from considering events before date we conclude that the plan amendments although they removed cola benefits which had been provided to the pre-1991 retirees did not violate the anticutback provisions of sec_411 in so concluding we find without merit all arguments not discussed herein accordingly decision will be entered for petitioner
